Case 0:19-cv-61647-RKA Document 1 Entered on FLSD Docket 07/02/2019 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 0:19cv61647

 PAUL J. NEWMAN,

        Plaintiff,

 v.

 ENHANCED RECOVERY COMPANY, LLC,

       Defendant.
 _________________________________________/

                                        COMPLAINT
                                       JURY DEMAND

        1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

 U.S.C. §1692 et seq. (“FDCPA”), and the Florida Consumer Collection Practices Act,

 Fla. Stat. §559.55 et seq. (“FCCPA”).

                               JURISDICTION AND VENUE

        2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15

 U.S.C. §1692k. Venue in this District is proper because Plaintiff resides here and

 Defendant sent letters into this District.

                                              PARTIES

        3.     Plaintiff, PAUL J. NEWMAN, is a natural person, and citizen of the State

 of Florida, residing in Broward County, Florida.

        4.     Defendant, ENHANCED RECOVERY COMPANY, LLC, ("Enhanced") is

 a Delaware limited liability company with its principal place of business at 8014

 Bayberry Road, Jacksonville, Florida 32256.
Case 0:19-cv-61647-RKA Document 1 Entered on FLSD Docket 07/02/2019 Page 2 of 6



           5.    Defendant is a citizen of the State of Florida.

           6.    Defendant is registered with the Florida Department of State Division of

 Corporations as a foreign limited liability company. Its registered agent for service of

 process is the Corporation Service Company, 1201 Hayes Street, Tallahassee, Florida

 32301.

           7.    Defendant is registered with the Florida Office of Financial Regulation as a

 consumer collection agency.

           8.    Defendant regularly uses the mail and telephone in a business the principal

 purpose of which is the collection of debts.

           9.    Defendant regularly collects or attempts to collect debts for other parties.

           10.   Defendant is a “debt collector” as defined in the FDCPA and the FCCPA.

                                 FACTUAL ALLEGATIONS

           11.   Defendant sought to collect from Plaintiff an alleged debt ("the alleged

 debt").

           12.   The alleged debt arose from a credit card account.

           13.   Plaintiff used the credit card account to make purchases for personal,

 family and household purposes.

           14.   The alleged debt went into default with the original creditor.

           15.   Thereafter, the original creditor referred the debt to Defendant for the

 purpose of collecting the alleged debt.

           16.   On or about February 15, 2019, Defendant sent a letter directly to Plaintiff

 at his home address seeking to collect the alleged debt, attached as Exhibit "A").


                                                2
Case 0:19-cv-61647-RKA Document 1 Entered on FLSD Docket 07/02/2019 Page 3 of 6



        17.    On or about April 5, 2019, Plaintiff sent Defendant a letter disputing the

 debt and informing Defendant that he was represented by counsel and informing

 Defendant of his counsel's name and address, attached as Exhibit ("B").

        18.    On or about May 7, 2019, Defendant sent a letter directly to Plaintiff at his

 home address seeking to collect the alleged debt, attached as Exhibit ("C").

        19.    On or about June 4, 2019, a different debt collector sent a letter directly to

 Plaintiff's counsel seeking to collect the alleged debt, attached as Exhibit ("D").

        20.    On or about June 7, 2019, Defendant sent a letter directly to Plaintiff at his

 home address in apparent acknowledgement of Plaintiff letter of April 5, 2019 and

 seeking to collect the alleged debt, attached as Exhibit ("E").

        21.    At the time Defendant sent its May 7, 2019 and June 7, 2019 letters directly

 to Plaintiff at his home address, Defendant knew Plaintiff was represented by an attorney

 with respect to the alleged debt.

        22.    Defendant knew of Plaintiff's representation by counsel as it acknowledged

 receipt of Plaintiff's letter of April 5, 2019 in Defendant's June 7, 2019 letter.

        23.    The original creditor presumably knew of Plaintiff's representation of

 counsel as a different debt collector directed its June 4, 2019 letter to Plaintiff's counsel at

 her office address.

        24.    Other than Plaintiff's letter of April 5, 2019 informing Defendant of his

 representation by counsel there were no other means for the original creditor to learn of

 counsel's representation than communication of the representation of counsel to the

 original creditor by Defendant.


                                                3
Case 0:19-cv-61647-RKA Document 1 Entered on FLSD Docket 07/02/2019 Page 4 of 6



        25.    Plaintiff’s attorney had not consented to Defendant’s direct communication

 with Plaintiff.

        26.    Plaintiff’s attorney had not failed to respond to any communication of

 Defendant within a reasonable amount of time.

        27.    No court had authorized Defendant’s direct communication with Plaintiff.

        28.    At the time Defendant sent its May 7, 2019 and June 7, 2019 letters,

 Defendant knew the FDCPA and the FCCPA prohibited it from communicating directly

 with Plaintiff.

        29.    Should Defendant continue to communicate directly with Plaintiff, Plaintiff

 will be harmed in the future by the inability to avail himself to the representation of his

 counsel.

                          COUNT I
  COMMUNICATION WITH A CONSUMER REPRESENTED BY COUNSEL IN
               VIOLATION OF 15 U.S.C §1692c(a)(2)

        30.    Plaintiff incorporates Paragraphs 1 through 29.

        31.    Defendant communicated directly with Plaintiff when Defendant knew

 Plaintiff was represented by an attorney in violation of 15 U.S.C. §1692c(a)(2).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.




                                               4
Case 0:19-cv-61647-RKA Document 1 Entered on FLSD Docket 07/02/2019 Page 5 of 6



                         COUNT II
  COMMUNICATION WITH A CONSUMER REPRESENTED BY COUNSEL IN
               VIOLATION OF Fla. Stat. §559.72 (18)

        32.    Plaintiff incorporates Paragraphs 1 through 29.

        33.    Defendant communicated directly with Plaintiff when Defendant knew

 Plaintiff was represented by an attorney in violation of Fla. Stat. §559.72 (18).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                         COUNT III
  ILLEGAL COLLECTION TECHNIQUES IN VIOLATION OF THE FLORIDA
             CONSUMER COLLECTION PRACTICES ACT

        34.    Plaintiff incorporates Paragraphs 1 through 29.

        35.    Defendant asserted the right to collect a debt by communicating directly

 with Plaintiff when Defendant knew Plaintiff was represented by an attorney and when

 Defendant knew did not have a legal right to directly communicate with Plaintiff in

 violation of Fla. Stat. §559.72(9).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.


                                              5
Case 0:19-cv-61647-RKA Document 1 Entered on FLSD Docket 07/02/2019 Page 6 of 6



                               COUNT IV
                    DECLARATORY AND INJUNCTIVE RELIEF

        36.    Plaintiff incorporates Paragraphs 1 through 29.

        37.    The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     declaring that Defendant’s direct communication with Plaintiff and

               that its assertion of the right thereof violates the FCCPA;

               b.     permanently injoining Defendant from direct communication with

               Plaintiff; and

               c.     Such other or further relief as the Court deems proper.

                                           JURY DEMAND

        Plaintiff demands trial by jury.



                                            Shera E. Anderson, Esq.
                                            The Law Offices of Shera Anderson, PLLC
                                            Suite 414
                                            304 Indian Trace
                                            Weston, FL 33326
                                            shera_anderson@outlook.com


                                        By: s/ Shera E. Anderson, Esq.
                                           Shera E. Anderson, Esq.
                                           Florida Bar No. 68129




                                              6
